Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATO (Pub. No.: US 20170317183).

    PNG
    media_image1.png
    709
    808
    media_image1.png
    Greyscale

Re claim 1, KATO teaches a semiconductor arrangement comprising: 
a substrate (S, FIG. 13); 
a dielectric layer (IF/IL1); 
a semiconductor layer (CH) disposed between the substrate and the dielectric layer; 
an ohmic contact ([OC], FIG. 13 [as shown above]) comprising a plurality of metal contact fragments located in a plurality of trenches formed in said dielectric layer (IF/IL1); and 
a metallic connector layer (SE/GEb/SE/DE) electrically connecting said metal contact fragments [OC], wherein said ohmic contact electrically connects said metallic connector layer to said semiconductor layer (CH).
Re claim 2, KATO teaches a semiconductor arrangement according to claim 1, wherein said plurality of trenches are formed in the dielectric layer (IF/IL1) and in the semiconductor layer (CH).
Re claim 9, KATO teaches a semiconductor arrangement according to claim 1, wherein said metal contact fragments comprise a first metal alloy (GEa, [0122]).
Re claim 10, KATO, FIG. 13 teaches a semiconductor arrangement according to claim 9, wherein the metallic connector layer comprises a second metal alloy (GEb) and wherein the first metal alloy (GEa) and the second metal alloy consist of the same component metals in different ratios [0122].
Re claim 13, KATO, FIG. 13 teaches a semiconductor arrangement according to claim 1, wherein the metal contact fragments have a triangular profile (SE/GEb/DE).
Re claim 15, KATO, FIG. 13 teaches a semiconductor device comprising a semiconductor arrangement according claim 1 [0119].
Re claim 16, KATO, FIG. 13 teaches a transistor comprising a semiconductor arrangement according to claim 1 [0119].
Re claim 17, KATO, FIG. 13 teaches a High Electron Mobility Transistor, HEMT, comprising a semiconductor arrangement according to claim 1 [0119].
Claim(s) 1-9, 11, 13, 15-17, and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You (Patent No.: US 9941384).
Re claim 1, You, Fig. 12 teaches a semiconductor arrangement comprising: 
a substrate (110); 
a dielectric layer (122, Fig. 8, col. 3: lines 25-40); 
a semiconductor layer (114) disposed between the substrate and the dielectric layer; 
an ohmic contact (230, Fig. 17) comprising a plurality of metal contact fragments (136, Fig. 16, note that there are two separates [136] with “small part broken or separated off something” definition of fragment) located in a plurality of trenches formed in said dielectric layer (122); and 
a metallic connector layer (132/192, Fig. 16, col: 6, lines 41-67) electrically connecting said metal contact fragments (136), wherein said ohmic contact (230) electrically connects said metallic connector layer (132/192 for claims 2-17 or 114/116 for claims 37-38) to said semiconductor layer (114).
Re claim 2, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein said plurality of trenches are formed in the dielectric layer (122, Fig. 8) and in the semiconductor layer (114).
Re claim 3, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein a dimension of one or more of said metal contact fragments (136) is substantially equal to a transfer length of an interface between the metal contact fragments and said semiconductor layer (114).
Re claim 4, You, Fig. 12 teaches a semiconductor arrangement according to claim 3, wherein said dimension is within 10% of the transfer length (horizontal width of 136 via horizontal width of 114).
Re claim 5, You, Fig. 12 teaches a semiconductor arrangement according to claim 3, wherein said dimension is a length of the fragments (136) in a lateral direction parallel to a current traveling to or from the ohmic contact (230) when in use.
Re claim 6, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein said metal contact fragments (136) are arranged in a single row perpendicular to a direction of current travelling to or from the ohmic contact when in use.
Re claim 7, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein said metal contact fragments are arranged in multiple rows (120/162/166 via 136) perpendicular to a direction of current travelling to or from the ohmic contact when in use.
Re claim 8, You, Fig. 12 teaches a semiconductor arrangement according to claim 6, wherein a spacing between immediately adjacent metal contact fragments (horizontal width of 136) in the row is in the range of 0.1 to 10 times a transfer length of an interface between the metal contact fragments and said semiconductor layer (horizontal width of 114).
Re claim 9, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein said metal contact fragments comprise a first metal alloy (col. 3: lines 42-55).
Re claim 11, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein the metal contact fragments are cylindrical (120/162/166).
Re claim 13, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein the metal contact fragments have a rectangular profile (120).
Re claim 15, You, Fig. 12 teaches a semiconductor device comprising a semiconductor arrangement according claim 1 (Fig. 17, col. 7: lines 18-40).
Re claim 16, You, Fig. 12 teaches a transistor comprising a semiconductor arrangement according to claim 1 (Fig. 17, col. 7: lines 18-40).
Re claim 17, You teaches a High Electron Mobility Transistor, HEMT, comprising a semiconductor arrangement according to claim 1 (Fig. 17, col. 7: lines 18-40).

Re claim 36, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein the plurality of metal contact fragments together comprise either a source or drain (136, col. 6, lines 2-14).
Re claim 37, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein the substrate is positioned at a bottom of the arrangement, and wherein the conductive connector layer (114/116, col. 2, lines 52-67) is positioned below the plurality of metal contact fragments (136).
Re claim 38, You, Fig. 12 teaches a semiconductor arrangement according to claim 1, wherein the conductive connector layer (114/116) extends continuously to the metal contact fragments to directly electrically couple the metal contact fragments (136) by an inherently electrically conductive material.
In re claims 37-38, You differs from the invention by not showing metallic connector layer. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because metallic material is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO in view of You.
	Re claim 3, KATO teaches all the limitation of claim 1.
KATO fails to teach the limitation of claim 3.
You teaches wherein a dimension of one or more of said metal contact fragments (136) is substantially equal to a transfer length of an interface between the metal contact fragments and said semiconductor layer (114).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving transistor device performance as taught by You, BACKGROUND. 
Re claim 4, in the combination, You, Fig. 12 teaches a semiconductor arrangement according to claim 3, wherein said dimension is within 10% of the transfer length (horizontal width of 136 via horizontal width of 114).
Re claim 5, in the combination, You, Fig. 12 teaches a semiconductor arrangement according to claim 3, wherein said dimension is a length of the fragments (136) in a lateral direction parallel to a current traveling to or from the ohmic contact (230) when in use.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO.
Re claim 14, KATO differs from the claim invention for not disclosing wherein the metal contact fragments have an obround profile
However, the following limitation “wherein the metal contact fragments have an obround profile” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Please see the advisory Action sent out on 12/21/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894